                              SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION




BOBBY RAY GILBERT,                                :

                Plaintiff,                        :

vs.                                               :    CIVIL ACTION 18-00444-JB-N

JEFF DUNN, et al,                                 :

                Defendants.                       :



                                              ORDER


         After due and proper consideration of all portions of this file deemed relevant to the issue

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this

court.   It is ORDERED that this action be and is hereby DISMISSED without prejudice for

failure to prosecute and to obey the Court's order.

         DONE this 12th day of April, 2019.



                                       s/JEFFREY U. BEAVERSTOCK
                                       UNITED STATES DISTRICT JUDGE
